On August 1,1975 the court issued the following order:
Before CoweN, Chief Judge, Davis and Nichols, Judges.
“This case comes before the court on defendant’s motion for summary judgment and plaintiff’s opposition thereto. Upon consideration thereof, the court finds that plaintiff’s petition is based on the claim that during the period from June 1971 through January 1972, he was employed as an undercover agent for the Bureau of Narcotics and Dangerous Drugs. According to plaintiff, ‘no contract of employment was signed between the parties, but plaintiff was assured by agents of defendant that he would receive adequate wages, expenses, and a reward of approximately $1,000.00 for every person he identified as violating the drug laws of the United States.’ Plaintiff also claims that, as a result of the defendant’s failure to pay plaintiff for services rendered, he lost wages and bonuses from his former private employment, incurred medical expenses of $4,000, and otherwise suffered actual and consequential damages amounting to $50,000. Defendant has filed a number of affidavits and documentary exhibits demonstrating that the Federal employees with whom plaintiff dealt did not have authority to employ him or to obligate the Government to pay him compensation. Plaintiff’s opposition raises no issue of fact. The unsworn statement headed ‘Affidavit’ attached to his opposition can*1023not be accepted as an affidavit but, even if accepted, it fails to raise a factual issue regarding the authority of defendant’s agents to make oral contracts and representations binding on the Government. See Housing Corp. of America v. United States, 199 Ct. Cl. 705, 711, 468 F. 2d 922, 925 (1972).
“it is therefore ordered that defendant’s motion for summary judgment is granted, and plaintiff’s petition is dismissed.”